Citation Nr: 1627424	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a disability manifested by tingling of the hands.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a disability manifested by dizziness.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for blurred vision.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran appeared at a hearing before a Decision Review Officer in February 2015.   

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2007 rating decision denied service connection for a skin disorder on the basis that there was no evidence of a nexus to service.  The decision was not appealed and is now final.

2.  A January 2007 rating decision denied service connection for a disability manifested by tingling in the hands on the basis that there was no evidence of such a disability.  The decision was not appealed and is now final.

3.  A January 2007 rating decision denied service connection for a disability manifested by dizziness on the basis that there was no evidence of a nexus to service.  The decision was not appealed and is now final.

4.  A January 2007 rating decision denied service connection for blurred vision on the basis that there was no evidence of a nexus to service.  The decision was not appealed and is now final.

5.  Evidence received since January 2007 is new and relates to an unestablished fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The criteria to reopen the claim of service connection for a skin disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria to reopen the claim of service connection for a disability manifested by tingling in the hands are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.               § 3.156 (2015).

4.  The criteria to reopen the claim of service connection for a disability manifested by dizziness are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria to reopen the claim of service connection for blurred vision are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim of service connection for a skin disability, a disability manifested by tingling in the hands, a disability manifested by dizziness, and blurred vision in October 2006.  By a January 2007 rating decision, the AOJ denied the claims.  The AOJ determined that there was no evidence that the Veteran's skin disability, dizziness, or blurred vision were related to his service; in addition, it found that there was no evidence of a current disability manifested by tingling in the hands.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  He did not file a timely appeal, nor was new and material evidence submitted within a year of the promulgation of the decision; as a result, the January 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2006).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the January 2007 rating decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In December 2011, the AOJ reopened the claim for service connection for a skin disability by finding that new and material evidence had been received.  Regardless of that occurrence, the Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since January 2007, the Veteran has submitted his own statements that he first observed symptoms of his current skin disability during service and/or immediately thereafter.  He has also testified as to the presence of tingling in his hands.  The Veteran is competent to report the onset and frequency of observable skin and tingling symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has also submitted an article from the National Journal of Homeopathy asserting that blurred vision and dizziness are symptoms of exposure to herbicide agents.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements at least suggest that the Veteran's skin disability, blurred vision, and disability manifested by dizziness have a nexus to service, and that he has a disability manifested by tingling in the hands, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to unestablished facts necessary to substantiate the claims and it raises a reasonable possibility of substantiating the claims, particularly when considering the low threshold for reopening claims set forth in Shade.  Accordingly, the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claims are addressed further in the remand section.


ORDER

New and material evidence having been received, the claim for service connection for a skin disability is reopened, and to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a disability manifested by tingling in the hands is reopened, and to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a disability manifested by dizziness is reopened, and to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for blurred vision is reopened, and to this extent, the appeal is allowed.


REMAND

Given that the Board reopened the claims, they must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Additionally, the Veteran was afforded a VA examination of his skin in September 2011.  The examiner concluded that the Veteran's current dermatitis is not related to the dermatitis noted in the service treatment records, but did not provide a rationale for this finding or discuss the Veteran's reports of experiencing an intermittent skin rash since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA skin examination must be scheduled.  

VA outpatient treatment records show that the Veteran has been treated for blurred vision and for occasional dizziness.  Although there is no evidence of treatment for tingling in the hands, the Veteran is competent to report the presence of such symptoms.  Layno, 6 Vet. App. at 465.  The Veteran has submitted an article from the National Journal of Homeopathy indicating that symptoms such as dizziness, blurred vision and numbness and tingling in the hands are hallmarks of exposure to herbicide agents.  VA examinations are therefore necessary to determine the nature and etiology of the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records since December 2013.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any disability manifested by dizziness, as well any disability manifested by tingling and/or tremor of the hands.  The claims file must be reviewed by the examiner.   

The examiner is to identify all current disabilities manifested by dizziness, as well as all current disabilities manifested by tingling and/or tremor of the hands.

For all identified disabilities, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service, to include exposure to herbicide agents.

The examiner is advised that the Veteran is competent to identify the onset of symptoms such as dizziness, tremor and tingling in the hands; thus, the Veteran's statements as to the onset of such symptoms must be considered when the examiner is formulating a conclusion.  The examiner is also to note and discuss the medical journal article that references dizziness and tingling in the extremities as symptoms of exposure to herbicide agents.  The examiner is further advised that the Veteran is not precluded from presenting evidence as to a direct relationship between his claimed disabilities and his herbicide exposure, even if the claimed disabilities are not among the diseases that are presumptively linked to herbicide exposure.    

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his skin disability.  The claims file must be reviewed by the examiner.   

The examiner is to identify all current skin disabilities, taking into consideration the diagnoses of dermatitis, contact dermatitis and seborrheic dermatitis that are included in the VA clinical notes.  If the Veteran's skin disability is not active at the time of the examination, the examiner is asked to identify the skin disability based upon the Veteran's description of the disability, if such is feasible.  

For all identified skin disabilities, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service, to include exposure to herbicide agents.

The examiner must note and discuss the notations of dermatitis, fungal infection and immersion foot in the service treatment records, as well as the Veteran's competent reports of having intermittent skin rashes since service.  The examiner is also to note and discuss the medical journal article that references rashes as a symptom of exposure to herbicide agents.  The examiner is further advised that the Veteran is not precluded from presenting evidence as to a direct relationship between his skin disability and his herbicide exposure, even if the identified skin disabilities are not among the diseases that are presumptively linked to herbicide exposure.    

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his blurred vision.  The claims file must be reviewed by the examiner.   

The examiner is to identify all current vision disabilities. 

For all identified vision disabilities other than refractive error, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service, to include exposure to herbicide agents.

The examiner is advised that the Veteran is competent to identify the onset of symptoms such as blurred vision; thus, the Veteran's statements as to the onset of such symptoms must be considered when the examiner is formulating a conclusion.  The examiner is also to note and discuss the medical journal article that references blurred vision as a symptom of exposure to herbicide agents.  The examiner is further advised that the Veteran is not precluded from presenting evidence as to a direct relationship between his blurred vision and his herbicide exposure, even if the identified vision disability is not among the diseases that are presumptively linked to herbicide exposure.    

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the reopened issues on the merits.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


